Citation Nr: 9900221	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-18 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated at 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972. 

This appeal arose from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Board in July 1997, remanded the case 
for further development, and the case has been returned for 
appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that the RO erred in not 
granting the benefit sought on appeal.  The veteran maintains 
that he is entitled to an evaluation in excess of 50 percent 
for PTSD because it is more severely disabling than currently 
evaluated.  Therefore, a favorable determination is 
requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 
7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim of entitlement to an increased 
evaluation for PTSD.


FINDINGS OF FACT

1.	The veterans PTSD is not productive of more than 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people; or 
by more than considerable industrial impairment.

2.	The veterans PTSD is not productive of more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened effect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.
 

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Veterans Appeals (Court) 
has held that an allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate a schedular evaluation of 
the veterans psychiatric disability have been properly 
developed, and that no further assistance to the veteran is 
required on this issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where entitlement to service 
connection has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In this case, the RO evaluated the veteran under Diagnostic 
Code 9411 for PTSD.  The Board notes that effective November 
7, 1996, the VA revised the criteria for diagnosing and 
evaluating psychiatric disorders, including PTSD.  61 Fed. 
Reg. 52700-702 (1996).  On and after that date, all diagnoses 
of mental disorders for VA purposes must conform to the 
fourth edition of the American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  Id.  Where the law or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-330 (1991).

Factual Background

In VA outpatient treatment records, dated from March 1993 to 
September 1997, the veteran was noted to have received 
treatment for PTSD, dysthymic disorder, anxiety and alcohol 
abuse.  In August 1994, the veteran complained of severe 
anxiety and was reported to be an active drinker.  He was 
diagnosed with chronic alcohol abuse and severe anxiety.  
Between February 1996 and September 1997, the veteran was 
assessed with PTSD. 

In a VA hospitalization discharge summary, for treatment 
received from November 1993 to December 1993, the veteran was 
reported to have been admitted for detoxification.  He was 
admitted to the Alcohol Treatment Program.  The diagnosis was 
chronic alcohol dependency.  Post traumatic stress disorder 
was not diagnosed.

In a February 1994 private examination report from David D. 
Parish, M.D., the veteran was reported to suffer from chronic 
alcoholism extending back to service.   He was noted to 
display several characteristics of PTSD; however, Dr. Parish 
indicated that the veteran appeared to have chronic 
depression.  The diagnoses were moderately active chronic 
alcoholism, moderate PTSD, and marked dysthymia, rule out 
major depression.  

VA hospital discharge summaries, dated in June and November 
1994, indicated that the veteran was admitted for alcohol 
detoxification.  In June 1994, he was diagnosed with alcohol 
intoxication and alcohol dependence.  In November 1994, the 
diagnoses were continuous alcohol dependence, and depression, 
with a history of PTSD. 

On VA examination in March 1995, the veteran reported that he 
developed an alcohol addiction while in the service.  The 
veteran related that he had distressing dreams that were 
traumatic in nature and sporadic nightmares.  He experienced 
avoidance behavior in regard to events that triggered 
recollections of the war zone.  The veteran felt anxious in 
the service.  He indicated that he isolated himself because 
this relieved his distrust of people which he developed while 
in Vietnam.  He had difficulties in social living, as he 
divorced twice and was currently separated.  The veteran also 
had difficulty sleeping and experienced irritability and 
anger.  The examiner concluded that the veteran had PTSD and 
depression related to the PTSD.  A global assessment of 
functioning score of 50 was assigned.

In a VA hospital discharge summary, for treatment received in 
October 1995, the veteran was reported to have been admitted 
for alcohol depression.  The diagnosis was chronic alcohol 
abuse.

A VA counseling record indicated that the veteran, in 
February 1996, completed a vocational assessment.  The 
assessment was conducted to identify feasible employment and 
training options in light of a 50 percent service-connected 
disability rating for PTSD.  He was reported to have last 
worked in 1995 on a temporary job at a fertilizer company.  
The veterans long term goal was to be self-employed.  He was 
reported to have continued to have difficulty in controlling 
his alcohol dependence.  In regard to immediate employment, 
the veteran was noted to have no transferable skills and be 
limited to entry-level jobs, such as counter attendant and 
cashier.  The veterans continued use of alcohol was reported 
to negatively impact on his ability to maintain employment. 

At his March 1996 travel Board hearing, the representative 
testified that PTSD caused severe impairment in the veterans 
social life and employability.  The veteran testified that he 
had only one temporary job in the prior year, which lasted 
from March to June.  He stated that he had difficulty in 
relationships, as he was married three times and was 
separated from his current wife.  The veteran indicated that 
he was very abusive and temperamental; he also stated that he 
did not have any friends.  He testified that he had drinking 
problems and panic attacks.  The veteran stated that he was 
currently unemployed.

A May 1996 letter from the U.S. Department of Interior 
indicated that the veteran was not eligible for a position as 
a Range Technician (firefighter) because he did not possess 
mental and emotional stability due to PTSD. 

A February 1997 VA hospital discharge summary reported that 
the veteran was admitted for individual/group psychotherapy 
and alcohol rehabilitation.  The diagnoses were chronic 
alcohol dependence and chronic PTSD.  The global assessment 
of functioning score at discharge was 60.

On VA examination in June 1997, the veteran reported that he 
had been experiencing flashbacks, nightmares, and sleeping 
difficulties.  He stated that he felt detachment and that he 
isolated himself from others.  The veteran also reported that 
certain smells, thunder, firecrackers and explosions always 
took him back to his Vietnam experience.  On mental status 
examination, the veteran was reported to be fairly developed 
and nourished, and in no acute distress.  He was 
appropriately dressed and groomed; he maintained good eye 
contact and had no observed abnormal movements or mannerisms.  
The veteran appeared quite nervous, but seemed to be able to 
provide and respond to all of the inquiries.  His speech was 
clear and coherent and he had indication of an average 
intelligence as it related to his communication, use of 
language, reasoning, and fund of information.  The veteran 
presented without any abnormal thought process; he was clear 
with good recall of recent events, good attention and 
concentration and intact insight and judgment.  He seemed to 
be honest in providing all the information relating to 
alcohol, drugs, and legal history.  

The examiner indicated that the veteran had continuing PTSD 
symptomatology and an indication of a maladjustment 
difficulty due to the current marital situation and impending 
divorce. The veterans experience in Vietnam continued to 
affect his current emotional, social and occupational 
functioning.  His alcohol dependency was reported to still be 
a big problem; this led to difficulties in his employment and 
family situations.  Although the veteran had PTSD 
symptomatology in the past, the examiner indicated that his 
alcoholism was to be treated as a separate entity.  The 
veterans lack of productivity and disability in his 
lifestyle was noted to have possibly have been a direct 
result of his chronic alcoholism; this was noted to include 
his marital, social and occupational functioning in the past 
and in the present.  The diagnoses were prolonged, mild to 
moderate PTSD; chronic continuous alcohol dependence; street 
drug abuse, by history; recent adjustment disorder, with 
mixed emotional features, secondary to his separation and 
impending divorce; personality disorder, not otherwise 
specified, with indication of passive-aggressive and 
antisocial personality traits.  His psychosocial and 
environmental problems were reported to be mild to moderate.  
The Global Assessment of Functioning (GAF) score was 70, 
representing some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

Analysis

Under the old regulations a 50 percent evaluation was 
warranted for PTSD when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; or when by reason of the 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired; or the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411.

Under the new regulations a 50 percent evaluation is 
warranted for PTSD with occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.132, 
Diagnostic Code 9411. 

In the present case, the Board is of the opinion that an 
increased evaluation for the veterans PTSD is not warranted 
under either the old or new regulations.  On review of 
the record, the evidence does not reveal, under Diagnostic 
Code 9411, a severe impairment in the ability to establish 
and maintain affective or favorable relationships with 
people; or severe impairment in the ability to obtain or 
retain employment.  Further, the evidence does not show that 
PTSD causes deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances.  

Rather, the Board finds that the evidence clearly shows the 
veterans PTSD symptoms are mild to moderate, and that his 
primary disability is his on going battle with his nonservice 
connected alcoholism.  In this respect, the June 1997 VA 
evaluation indicated that the veteran was appropriately 
dressed and groomed; his speech was clear and coherent and he 
had an average intelligence as it related to his 
communication, use of language, reasoning, and fund of 
information; he had no abnormal thought process, a good 
recall of recent events, good attention and concentration, 
and intact insight and judgment.  His GAF score due to PTSD 
was 70, which was suggestive of a mild impairment.  The 
examiner also specifically indicated that it was the 
veterans chronic alcoholism that caused his lack of 
productivity and disability of lifestyle, to include his 
marital, social and occupational functioning in the past and 
present.  Additionally, a February 1996 VA counseling record 
inferred that the veteran was employable in entry-level jobs 
and that it was his continued use of alcohol that negatively 
impacted on his ability to maintain employment.  

In summary, the Board concludes that the veteran's symptoms 
of PTSD are reflective of no more than a 50 percent 
evaluation under both the "old" and the "new" regulations.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against an increased evaluation for the 
veterans PTSD. 

In reaching this decision the Board considered the doctrine 
of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellants claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
